Citation Nr: 1530596	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1949 to May 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2013 VA Form 9, the Veteran requested a hearing before the Board.  In a June 2015 statement, prior to the scheduled hearing, he withdrew such request.  


FINDING OF FACT

In correspondence dated June 24, 2015, prior to the promulgation of a Board decision on the matter, the Veteran informed VA that he wished to withdraw his appeal seeking service connection for PTSD; there is no question of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

Regarding the claim seeking service connection for PTSD, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated June 24, 2015, the Veteran indicated that he wished to withdraw his appeal seeking service connection for PTSD.  Hence, there is no allegation of error of fact or law remaining for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.  


ORDER

The appeal seeking service connection for PTSD is dismissed.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


